DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/23/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The only defining characteristic of the so-called separation step is that it is either one of less than 1G or greater than 1G. This confuses the rest of the claims which refer to these distinct processes as “the separation step.” Correction is required in that which of these is being cited in all dependent claims when referring to the “separation step.” Further, claims 1-45 are rejected because the newly added recitation of the “optional” step in claim 1 now makes it unclear which of1 the 44 dependent claims2 are dependent on the part of claim 1 that isn’t “optional” and which are not. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8-12, 38, 40-45, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bondi (EP2725129A1).
Bondi teaches washing.  In the method, comprising the steps of: 1)  rotating a composition comprising a liquid medium (which reads on any cycle), the substrate and solid particles (inherently reads on soiled clothing)3 having a particle size of from 1mm to 10 cm; 2) “separating” at least some of the solid particles from the substrate; and 3) rinsing the substrate.  During the separation step the composition is rotated for a first time period at a centripetal G force of <1G (which is known in the to correspond to 50 rpm) in a tumble phase, [0067], [0024] and for a second time period at a centripetal force of >1G (greater than 100 rpm), at least in the intermediate spin, and at least one of the first and second time periods is no longer than 60 seconds, Fig. 4. Bondi teaches wash, spin, rinse spin. At least two spins is necessary each for the wash and rinse. Claim 8 is deemed anticipated because this is just stating that it is the ultimate spin.  Claims 9-10 are anticipated to the extent that simply invoking the term spin dry adds nothing material to the claim—What differentiates this from the other steps? Alternating clockwise and anticlockwise rotation is taught. See Fig. 4 for alternating during spin processes and the minimal rest period. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6-7, 13-37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondi (EP2725129A1), as applied above.
The limitations of the rejected claims are not explicitly taught by Bondi, but it has been held that an obvious choice in design is not patentable, KSR, and that an arbitrary choice in design without criticality is not patentable.  No criticality has been established for the total times of various cycles or steps, such as the rinse or the intervals between these undefined steps in the claims or any of the features in the rejected claims. For claim 2, Bondi does not teach exclusive addition of the solid particles in the wash phase; however, it is well known to add it only in this phase; For claims 4, 6-7, a second rinse is well known in the art, Claims 20-24 are implicitly taught by the use of various speeds in the spins and some used to dry, others to balance or check eccentricity. No criticality has been shown for these permutations. For others, some of these 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 As well as what parts of.
        2 Which are actually independent claims since the preamble begins “A method.” 
        3 Also reads on detergent added and this is supported by US 4221565 (Graupner) abstract (col. 4, ll. 20-50) which teaches detergent size to 1 mm.